01/20/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 19-0683



                             No. DA 19-0683

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

LYNDSEY MAE LALICKER,

           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including February 26, 2021, within which to prepare,

file, and serve Appellant’s opening brief on appeal.




                                                              Electronically signed by:
                                                                     Beth Baker
                                                         Justice, Montana Supreme Court
                                                                  January 20 2021